 
 
I 
108th CONGRESS 2d Session 
H. R. 5117 
IN THE HOUSE OF REPRESENTATIVES 
 
September 21, 2004 
Mr. Schiff (for himself, Mr. Goodlatte, Mr. Becerra, and Mr. Foley) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To establish in the Office of the United States Trade Representative an Assistant United States Trade Representative for Intellectual Property Rights. 
 
 
1.Short titleThis Act may be cited as the Fortifying America’s Intellectual Property Rights (FAIR) Act. 
2.FindingsThe Congress finds as follows: 
(1)International markets are vital to intellectual property industries in the United States, providing a strong export base that sustains jobs in the United States. This sector of the United States economy is threatened due to widespread patent and trademark infringement and the unauthorized reproduction, distribution, and sale of copyrighted works created in the United States.  
(2)The United States is the world’s largest creator, producer, and exporter of copyrighted materials, accounting for more than 5 percent of the Gross Domestic Product (GDP) of the United States and adding billions of dollars to the United States economy annually.  
(3)International markets are vital to creative industries in the United States, providing a strong export base that sustains jobs in the United States. This sector of the United States economy is threatened due to widespread piracy—the unauthorized reproduction, distribution, and sale of works created in the United States.  
(4)Global piracy affecting the motion picture industry is estimated as amounting to $3,500,000,000 annually, not including illegal downloading. Globally, 2 in 5 music recordings are pirated copies, with annual world-wide sales of pirated music estimated at from $4,000,000,000 to $5,000,000,000. The software industry estimates losses of more than $13,000,000,000 in 2002 due to worldwide piracy.  
(5)The United States Trade Representative (USTR) has been charged with identifying countries that deny adequate and effective protection of intellectual property rights. The effective use of trade tools by the USTR, including the negotiation of bilateral free trade agreements, serves an essential role in protecting abroad the intellectual property rights of United States persons. 
(6)The Office of the USTR has more than 20 offices dedicated to specific areas of expertise, but does not include an office solely dedicated to the protection abroad of the intellectual property rights of United States persons. Currently, the Office of the Assistant United States Trade Representative for Services, Investment and Intellectual Property has a substantially large workload, given that services and investment account for more than 50 percent of the United States economy.  
(7)The USTR’s ability to meet its mandate to protect abroad the intellectual property rights of United States persons should be enhanced by establishing a separate office dedicated exclusively to intellectual property matters, headed by an Assistant United States Trade Representative for Intellectual Property Rights. The resources dedicated to securing high standards of protection in trade agreements and enforcing those provisions vigorously should likewise be enhanced. 
3.Assistant U.S. Trade Representative for Intellectual Property RightsSection 141(c) of the Trade Act of 1974 (19 U.S.C. 2171(c)) is amended by adding at the end the following: 
 
(6) 
(A)There shall be in the Office the position of Assistant United States Trade Representative for Intellectual Property Rights. The Assistant United States Trade Representative for Intellectual Property Rights shall be appointed by the United States Trade Representative. 
(B)The Assistant United States Trade Representative for Intellectual Property Rights shall have primary responsibility for— 
(i)intellectual property matters relating to bilateral and multilateral trade agreements, including— 
(I)enforcement of, and any modifications to, the Agreement on Trade-Related Aspects of Intellectual Property Rights referred to in section 101(d)(15) of the Uruguay Round Agreements Act (19 U.S.C. 3511(d)(15)); and  
(II)the negotiation and enforcement of intellectual property provisions of any other bilateral or multilateral trade agreement to which the United States is a party; 
(ii)the identification of countries under paragraphs (1) and (2) of section 182(a) of the Trade Act of 1974 (19 U.S.C. 2242(a)(1) and (2)), and any investigations under chapter 1 of title III of that Act (19 U.S.C. 2411 et seq.) arising from such identification or other actions of a foreign country described in section 182(a)(1) of that Act; and 
(iii)monitoring the extent to which the trading partners of the United States protect and enforce intellectual property rights of United States persons. 
(C)At least 6 professional staff members shall be assigned to assist the Assistant United States Trade Representative for Intellectual Property Rights in carrying out his or her functions, of which 3 shall be assigned to matters relating to enforcement. 
(D)The Assistant United States Trade Representative should direct and coordinate all interagency activities, including in consultation with the Under Secretary of Commerce for Intellectual Property and Director of the United States Patent and Trademark Office and the Register of Copyrights, on trade-related intellectual property matters and serve as the primary contact in the executive branch for all matters described in subparagraph (B). 
(E)The Assistant United States Trade Representative for Intellectual Property Rights shall receive compensation at the rate of pay payable for level IV of the Executive Schedule under section 5315 of title 5, United States Code.. 
4.Construction Nothing in this Act or the amendment made by this Act shall be construed to limit the powers and duties of the United States Patent and Trademark Office or the United States Copyright Office. 
 
